OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


               ©FF8G8AL BUSI
               STATE OF TEXAS/.
                                                                                PITNEY BOWES
               PENALTY FOR        4                                                            IS
                                                               02 1M           9 UU
 12/17/2014 r                    ft                            0004279596       DEC 1 8 2014
 COOPER, MARCUS                                                MAILED FROM ZjtfRIg^&'-fK
 This is to advise that the Court has denied without written order motion for leave to
 file the original application for writ otmandamus
                                                                            Abel Acosta, Clerk

                              JVIARCUSJ^OOPER


                              !l2'00!MP6e¥^LVFORMATION
                              loganon
                               •'''•"''"'TOlDENTir'
                                                                    TO SENDE
                                                      tb
                                                  .WCOMPLETBiNFWMATlON
N3B   "7B20"                    ii'Mh-'ilimiil'-qi 1|N^^
                                                     1OCAlIONTO U- - • • _ •__ J
                                                                                 I